DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A7 and B2 in the reply filed on 11/30/20 is acknowledged.  Claims 5, 8-13, 15, 17-18 are withdrawn.  Claims 1-4, 6, 7, 14, 16, 19-23 are considered below.
Response to Amendment
	Applicant’s amendment of 6/9/21 does not render the application allowable.
Remarks
	Applicant added new claims 24 and 25.  Claims 5, 8-13, 17, and 18 remain withdrawn as per the previously presented restriction requirement.  Claims 1-4, 6-7, 14, 16, 19-25 are considered on their merits below.
Status of Objections and Rejections
	All rejections from the previous office action are maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 6-7, 14-15, 16, 19-23 stand rejected under 35 U.S.C. 103 as being unpatentable over Murai (WO 2013024328, English translation provided) in view of Kimura (JP 2010226034, Eng abstract provided).
As to claims 1-4, 6-7, 14-15, 16, 19-23, Murai is directed to a thermoelectric material composed of an isostructural pair of FH or HH compounds (matrix is half or full Heusler; paragraph 0011), with nanowires embedded of a different semiconductor (paragraph 0012-0016) wherein the configuration forms a nanostructured two-phase form having a matrix (2) and nanostructured phase (3), where the art is open to a combination of both full Heusler compounds or both half Heusler compounds.
2YZ compounds where X1 is Fe or Co, Y1 is Ti V Nb Hf Ta, and Z1 is Al Ga Si Sn and the second is X2 Mn Fe Co Ru Rh, Y2 is Ti V Mn Zr Nb Hf Ta, z2 is Be Al Ga Si Ge Sn where first and second compounds share two elements and have a third different and are isovalent.
Lemal is directed to principles of full Heusler compounds and the benefits of such, and teaches that known full Heusler compounds include Fe2-TaGa1-xGex or Fe2VAl (see “tech details”).
Therefore, a skilled artisan where reviewing the Murai reference would have looked to the prior art to glean appropriate FH compounds for use in the device, such prior art as Lemal, and would have found it obvious to try the known compounds taught therein (Fe2-TaGa1-xGex or Fe2Val) with a reasonable expectation of success.
Alternatively, the Murai reference fails to teach the half Heusler compounds being XYZ with first X being Ni or Fe, first Y being Ti V Nb, first Z being Sn Sb, second X Fe Ru Pt, second Y Ti V Nb, second Z being Sn or Sb.
Kimura is directed to half Heusler thermoelectric materials (abstract) and teaches (Ti, Zr, Hf)x(Ni, M)y(Sn, Sb)z where M is Mn, Fe, Co, Ir, Pt, Cu, Ag, Au, Ru as known materials for use in thermoelectric devcies.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the HH TE materials of Kimura in the device of Murai with a reasonable expectation of success as such materials are well known and widely used in the art.  The selection of the specific X, Y, and Z materials are within purview of said skilled artisan.  The combination of references therefore teaches the structure of claim 1 which necessarily meets the requirement for isovalence.


Allowable Subject Matter
Claims 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 6/9/21 have been fully considered but they are not persuasive. Applicant argues that the limited scope of possible pairs is related to the inventors’ findings that such pairs achieve a nano-structured two-phase form…and there was no guidance for selecting such pairs and it has not been possible to predict, in advance, which pairs would exhibit this property (pages 7-8).
The Examiner respectfully submits that Applicant has not met the burden of unexpected results as there is no clear and concise evidence as to what guidance is now being provided for selecting such pairs.  A skilled artisan reading the cited references together as prior art would have been motivated to select desired HH or FH compounds to achieve a desired result, which overlaps with the claimed limitations.  Further, there is no findings in the instant disclosure that explain why the nanostructured two-phase form is both unexpected and preferred.  Additionally, there is nothing in the presented arguments that precludes the prima facie case of obviousness presented by the prior art.
Applicant argues that Murai teaches full and half heusler compounds are among the possible types of compounds (page 9).
The Examiner respectfully agrees.  Murai is relied upon to teach as much.  It is the combination of references that meets the instant limitations.

The Examiner respectfully disagrees and points Applicant to the KSR rationale e.  The skilled artisan is well within purview to select desired materials within a subset of materials (HH or FH) with a reasonable expectation of success.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726